                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    QIUSHA MA, et al.,                            )         CASE NO. 1:17CV2056
                                                  )
                                                  )
                            PLAINTIFFS,           )         JUDGE SARA LIOI
                                                  )
    v.                                            )
                                                  )         MEMORANDUM OPINION
                                                  )
                                                  )
    BON APPETIT MANAGEMENT CO.,                   )
                                                  )
                                                  )
                           DEFENDANT.             )


              Before the Court is defendant Bon Appetit Management Company’s (“Bon Appetit”)

motion for summary judgment (Doc. No. 28 [“Mot.”]). Plaintiffs filed their opposition (Doc. No.

30 [“Opp’n”]) and defendant filed a reply (Doc. No. 33 [“Reply”]). For the reasons discussed

herein, defendant’s motion for summary judgment is GRANTED.

         I.      BACKGROUND

              Plaintiff Qiusha Ma (“Ma”) is a tenured professor of Chinese at Oberlin College

(“Oberlin”) in Oberlin, Ohio. (Doc. No. 28-4 [“Ma Dep.”] at 380.1) Plaintiff Nengli Shi (“Shi”) is

Ma’s husband. (Id. at 381–82.) Oberlin contracted with defendant Bon Appetit to manage

Oberlin’s food service employees and food service program at Oberlin dining halls, including

Stevenson Dining Hall. (Doc. No 28-3 [“Mgmt. Agree.”]; 28-7 [“Krasnevich Dep.”] at 641.)




1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.

                                                       1
       On October 16, 2015, a moveable wall partition in Oberlin’s Stevenson Dining Hall came

off the track from which it was suspended from the ceiling. (Doc. No. 28-5 [“Nemeth Dep.”] at

516–18; Krasnevich Dep. at 649.) A Bon Appetit employee filed a maintenance request with

Oberlin’s maintenance staff to fix the broken wall partition. (Nemeth Dep. at 516–18; Krasnevich

Dep. at 649.) Members of Oberlin’s maintenance staff removed the broken wall partition and

leaned it against a permanent exterior wall in the rear corner of Stevenson Dining Hall. (Krasnevich

Dep. at 649.) As of the morning of November 6, 2015, the broken wall partition had not been fixed

and remained leaning against the rear exterior wall in Stevenson Dining Hall. (Id. at 650–51.)

       On November 6, 2015, Ma went to Stevenson Dining Hall to have lunch with students in

the Chinese Language Program. (Ma Dep. at 392–93.) At some point that day, between morning

and lunch, an unknown individual moved the broken wall partition and propped it up next to other

moveable wall partitions in the cafeteria. (Krasnevich Dep. at 650–51.) Ma sat down at a table next

to where the broken wall partition had been propped against the other moveable wall partitions.

(Ma Dep. at 396–97.) A student sitting on the other side of the broken wall partition accidentally

hit the broken wall partition, causing it to fall onto Ma as she sat. (Krasnevich Dep. at 650–51.)

Ma sustained serious and permanent injuries. (Ma Dep. at 408–438.)

       On October 2, 2017, plaintiffs filed their complaint against Bon Appetit. In their complaint,

Ma brought a claim for negligence and Shi brought a derivative claim for loss of consortium.

Following the completion of discovery, Bon Appetit filed the present motion for summary

judgment. Plaintiffs filed their opposition, and defendant filed a reply.




                                                  2
    II.      STANDARD OF REVIEW

          Under Fed. R. Civ. P. 56(a), when a motion for summary judgment is properly made and

supported, it shall be granted “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

          An opposing party may not rely on allegations or denials in its own pleading; rather, by

affidavits or by materials in the record, the opposing party must set out specific facts showing a

genuine issue for trial. Fed. R. Civ. P. 56(c)(1). Affidavits or declarations filed in support of, or in

opposition to, a motion for summary judgment “must be made on personal knowledge, set out facts

that would be admissible in evidence, and show that the affiant or declarant is competent to testify

on the matters stated.” Fed. R. Civ. P. 56(c)(4). A movant is not required to file affidavits or other

similar materials negating a claim on which its opponent bears the burden of proof, so long as the

movant relies upon the absence of the essential element in the pleadings, depositions, answers to

interrogatories, and admissions on file. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct.

2548, 91 L. Ed. 2d 265 (1986).

          In reviewing summary judgment motions, the Court must view the evidence in a light most

favorable to the nonmoving party to determine whether a genuine issue of material fact exists.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970); White v.

Turfway Park Racing Ass’n, 909 F.2d 941, 943–44 (6th Cir. 1990), impliedly overruled on other

grounds by Salve Regina Coll. v. Russell, 499 U.S. 225, 111 S. Ct. 1217, 113 L. Ed. 2d 190 (1991).

A fact is “material” only if its resolution will affect the outcome of the lawsuit. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986). Determination of whether

a factual issue is “genuine” requires consideration of the applicable evidentiary standards. Thus,




                                                   3
in most civil cases the Court must decide “whether reasonable jurors could find by a preponderance

of the evidence that the [nonmoving party] is entitled to a verdict[.]” Id. at 252.

           Summary judgment is appropriate whenever the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to that party’s case and on which that

party will bear the burden of proof at trial. Celotex, 477 U.S. at 322. Moreover, “[t]he trial court

no longer has the duty to search the entire record to establish that it is bereft of a genuine issue of

material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989) (citing Frito-

Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988)). The nonmoving party is under an

affirmative duty to point out specific facts in the record as it has been established that create a

genuine issue of material fact. Fulson v. City of Columbus, 801 F. Supp. 1, 4 (S.D. Ohio 1992).

The nonmoving party must show “more than a scintilla of evidence” to overcome summary

judgment; it is not enough for the nonmoving party to show that there is some “metaphysical

doubt” as to material facts. Id.

    III.      DISCUSSION

           In its motion for summary judgment, Bon Appetit claims that Ma’s negligence claim must

fail because (1) Bon Appetit did not owe Ma a duty; (2) even if Bon Appetit did owe Ma a duty, it

did not breach any such duty; and (3) Ma’s negligence claim is barred by Ohio’s Worker’s

Compensation Act. Further, Bon Appetit claims that Shi’s derivative loss of consortium claim fails

as a matter of law because Ma’s negligence claim fails.

           1. Negligence

           Under Ohio law,2 to succeed on a negligence claim, plaintiff must prove: 1) the existence

of a duty; 2) breach of that duty; and 3) that the breach was the proximate cause of her injury. Asad


2
 The Court applies Ohio choice of law rules because the case was brought in federal court in Ohio pursuant to diversity
jurisdiction. Charash v. Oberlin Coll., 14 F.3d 291, 296 (6th Cir. 1994) (citing Klaxon Co. v. Stentor Elec. Mfg. Co.,

                                                          4
v. Continential Airlines, Inc., 328 F. Supp. 2d 772, 781 (N.D Ohio 2004) (citing Hester v. Dwivedi,

733 N.E.2d 1161, 1164 (Ohio 2000)). The threshold question—the existence of a duty—is a

question of law for the Court to determine. Id. (citing Mussivand v. David, 544 N.E.2d 265, 270

(Ohio 1989)). A duty is a legal obligation for one person to act for the benefit of another person

due to the relationship between them. Dryer v. Flower Hosp., 383 F. Supp. 2d 934, 942 (N.D. Ohio

2005).

Nonfeasance or Misfeasance

         Negligence actions may be premised on either acts of omission (nonfeasance) or acts of

commission (misfeasance). Asad, 328 F. Supp. 2d at 782. Ohio law recognizes the distinction.

Estates of Morgan v. Fairfield Family Counseling Ctr., 673 N.E.2d 1311, 1319 & n.2 (Ohio 1997).

Nonfeasance usually involves a special relationship and the “failure to do an act that a person is

under a duty to do and that a person of ordinary prudence would have done under the same or

similar circumstances, or the failure to take action to protect another from harm.” Asad, 328 F.

Supp. 2d at 782 (citing 57 AM. JUR.2D Negligence § 13). “[M]isfeasance, on the other hand, arises

from ‘the improper doing of an act that a person might lawfully do or active misconduct that causes

injury to another.’” Id. (citing 57 AM. JUR.2D Negligence § 13).

         Put another way, Ohio law imposes a duty on everyone to refrain from active misconduct

that causes an injury to another, but it does not impose a general duty to take affirmative action to

aid or protect another. Estates of Morgan, 673 N.E.2d at 1319. An affirmative duty to aid or protect

another only arises when a “special and definite relationship” exists between the parties. Jackson

v. Forest City Enters., Inc., 675 N.E.2d 1356, 1358 (Ohio Ct. App. 1996). Examples of special and




313 U.S. 487, 496, 61 S. Ct. 1020, 85 L. Ed. 1477 (1941)). Further, Ohio choice of law rules direct the Court to apply
Ohio tort law to the instant action. See id. at 296–99.

                                                          5
definite relationships include: (1) common carrier and its passengers, (2) innkeeper and guests, (3)

possessor of land and invitee, (4) custodian and individual taken into custody, and (5) employer

and employee. Id.

       Here, there is no evidence that Bon Appetit actively created the harm that led to Ma’s

injury, and Ma does not argue that Bon Appetit did. (Mot. at 250 ([A]n unknown individual or

individuals moved the broken wall partition . . . and leaned it up against a wall partition that was

properly attached to the ceiling.”); Opp’n at 788 (“[I]t remains unknown who moved the wall

partition on November 6, 2015 to the position from which it fell.”).) Thus, Ma advances her

negligence claim based on nonfeasance. As such, Ma must first establish the existence of a special

and definite relationship.

Landowner-Invitee Relationship

       Ma alleges a landowner-invitee relationship existed between the parties at the time of the

incident. Bon Appetit posits that no such relationship existed because Bon Appetit did not own the

dining hall, did not lease the dining hall, and otherwise did not exercise any control over the

premise of the dining hall.

       Under Ohio law, a plaintiff’s status on a defendant’s premises determines the scope of the

legal duty owed (trespasser, licensee, or invitee). Pelland v. Wal-Mart Stores, Inc., 282 F. Supp.

3d 1019, 1023 (N.D Ohio 2017) (citing Shump v. First Cont’l-Robinwood Assocs., 644 N.E.2d

291, 294 (Ohio 1994)). As defined by Ohio law, a business invitee is a person who is on the

premises of another by invitation, express or implied, for some purpose which is beneficial to both

persons. Light v. Ohio Univ., 502 N.E.2d 611, 613 (Ohio 1986).

       Here, the parties do not dispute that Ma was a business invitee in Stevenson Dining Hall at

the time of the incident. (Opp’n at 784 (citing the business invitee premise liability standard as the



                                                  6
appropriate legal standard in this case); Mot. at 251 (same).) She was present to purchase and eat

lunch in the dining hall. Therefore, the Court will analyze Ma’s claim under business invitee case

law.

Sufficient Control of Premises

       Under Ohio law, a land possessor or occupier owes business invitees on their premises a

duty of “ordinary care.” Dryer, 383 F. Supp. 2d at 942. “Ordinary care” means that the land

possessor or occupier is required to maintain the premises in a safe condition, eliminating any

unreasonable risks of harm to invitees. Id.

       In many cases, the land possessor or occupier is also the owner of the premises. However,

where a party other than the owner possesses the premises, the possessor or occupier, and not the

owner, owes the applicable legal duty to the entrant. Shump, 655 N.E.2d at 295. For the possessor

or occupier to owe a legal duty instead of the true owner, the possessor or occupier must have

sufficient control of the premises. Simpson v. Big Bear Stores Co., 652 N.E.2d 702, 704 (Ohio

1995) (“It is fundamental that to have a duty to keep premises safe for others one must be in

possession and control of the premises.”); Fryberger v. Lake Cable Recreation Ass’n, 533 N.E.2d

738, 741 (Ohio 1988) (“Liability for injuries arising from the defective condition of property is an

incident to occupation or control of the property.”). Sufficient control is required as a predicate to

liability because the one with control of the premises is in the best position to diminish danger to

invitees. Simpson, 652 N.E.2d at 702. As Ohio courts have held consistently, the test for whether

a land occupier possesses sufficient control is whether the occupier has “the power and right to

admit people to the premises and to exclude people from it.” See, e.g., id. at 704; Wills v. Frank

Hoover Supply, 497 N.E.2d 1118, 1120 (Ohio 1986); Payne v. Ohio Performance Acad., Inc., 98

N.E.3d 1078, 1086 (Ohio Ct. App. 2017). Sufficient control can be held jointly by two parties, so



                                                  7
long as both parties satisfy the test to admit and exclude. Fryberger, 533 N.E.2d at 741 (finding

the lake owners’ association liable because the association had, among other factors, at least some

power and right to admit or exclude).

       A common instance where a land occupier’s duty replaces a landowner’s duty occurs in

cases of commercial leases. In Ohio, a commercial lessee (tenant) becomes responsible for the

condition of premises which they control under the terms of the lease. Hendrix v. Eighth & Walnut

Corp., 438 N.E.2d 1149, 1151 (Ohio 1982) (finding lessee liable for hazards on premises because

lease transferred occupation and control of leased premises to lessee). The commercial lessor

(landlord) is liable for hazards on the leased premises only if the lessor retains some control of the

premises. Stackhouse v. Close, 94 N.E. 746 (Ohio 1911) (lessor retained control over the premises

by the terms of the lease). Again, as the premise liability case law for leased commercial premises

reinforces, the question of legal duty focuses on control of the premises because the controller is

in the best position to remedy hazards. “Without evidence of control, the ‘lessor is not liable for

injuries to a third party.’” Washburn v. Lawrence Cty. Bd. of Comm’rs, 720 F.3d 347, 352 (6th

Cir. 2013) (applying Ohio law) (quoting Frank Hoover Supply, 497 N.E.2d at 1120).

       Here, Ma contends that Bon Appetit had sufficient control over Stevenson Dining Hall

because it had the power and the right to admit persons to or exclude persons from the dining hall.

Specifically, Ma contends that Bon Appetit exercised control to admit or exclude persons because

its employees had keys to Stevenson Dining hall, opened the doors each morning, closed the doors

each night, could exclude trespassers, reserved rooms for diners, and could close the dining hall if

there was a dangerous condition present. (Opp’n at 785–86.)

       The fact that Bon Appetit employees were tasked with opening the doors each morning

and closing the doors each night does not amount to the power and the right to admit or exclude.



                                                  8
Bon Appetit employees were simply following instructions from Oberlin. Oberlin sets the hours

of Stevenson Dining Hall. (Mgmt. Agree. at 274, 294 (listing the hours of operation for each dining

hall and directing Bon Appetit to provide services during those hours).) As part of its agreement

with Oberlin, Bon Appetit’s employees opened and closed the doors at the Oberlin-determined

time each day. (Krasnevich Dep. at 647.)

       Moreover, Oberlin determined who had access to the cafeteria by requiring payment with

an Oberlin-approved payment method. (Mgmt. Agree. at 289 (listing ways to pay for entrance to

Stevenson Dining Hall); Krasnevich Dep. at 656.) Further, Oberlin employees checked for

acceptable methods of payment at the entrance of Stevenson Dining Hall. (Krasnevich Dep. at

656.) To the extent that anyone attempting to enter the Stevenson Dining Hall was admitted or

denied, it was determined by Oberlin and Oberlin employees.

       It is true that persons wishing to reserve a portion of Stevenson Dining Hall for a private

event contacted Bon Appetit for the reservation. (Doc. No. 28-6 [“Klancar Dep.”] at 593–94.)

However, Bon Appetit used Oberlin’s room reservation system to determine availability and

Oberlin employees prepared the cafeteria for the private event, specifically by moving the wall

partitions to create a private, reserved space. (Klancar Dep. at 593–96.) Again, to the extent that

persons were able to reserve Stevenson Dining Hall for a private event, it was at the discretion of

availability that Oberlin listed in their room reservation system and it was Oberlin that created the

private space.

       Lastly, Ma contends that Bon Appetit had the power to exclude persons from the cafeteria

if there was a dangerous condition present. (Opp’n at 786.) To support her claim, Ma cites to the

deposition of Mark Sustarsic (“Sustarsic”), a Bon Appetit manager assigned to Stevenson Dining

Hall at the time of the incident. (Id.) However, review of Sustarsic’s deposition and other relevant



                                                 9
portions of the record reveal Ma’s claim is misleading. Sustarsic was the Bon Appetit manager

who placed a work order on November 8, 2014, with Oberlin’s maintenance staff to fix the at-

issue wall partition. (Doc. No. 28-8 [“Sustarsic Dep.”] at 707.) His deposition provides:

          Q: Well, what did you do to make sure that the room was safe between the time that
             you submitted the work order and the time that it was going to be repaired?

          A: I reported the work order need.

          Q: Okay. But in the meantime you just left the wall hanging there by the one peg?

          A: There was nothing else I could do.

          Q: Could you have closed the room, for example, while you were waiting for the
             moveable wall to be fixed?

          A: Possibly.

(Sustarsic Dep. at 708 (emphasis added).)

          Elsewhere in the record, the fact that all Bon Appetit employees could do was submit a

work order to Oberlin—even in an emergency—is reemphasized. John Klancar, Bon Appetit’s

director of operations at Oberlin, reveals in his deposition when asked about emergency work

orders:

          Q: If you noticed something that in your view in a dining room was dangerous and
             jeopardized the safety of the patrons, you would immediately contact Oberlin
             College to bring that to their attention, wouldn't you?

          ...

          A: Yeah, I mean if, like I said, if it's gut-shot. If I saw something that I felt was
             really unsafe and could do instant damage right then and there, I'd pick up the
             phone and call Oberlin College—or call Facilities.

          ...

          A: And then it would be out of my hands.

(Klancar Dep. at 575–76 (emphasis added).)



                                                   10
       If Bon Appetit observed a dangerous condition in Stevenson Dining Hall, they had to notify

Oberlin, who would dispatch their maintenance staff to make necessary remedies. (Mgmt. Agree.

at 277; Klancar Dep. at 553–54.) If Bon Appetit determined the condition was an emergency,

Oberlin directed Bon Appetit to submit an emergency maintenance request. (Klancar Dep. at 575–

76.) There is no evidence that Bon Appetit had authority to exclude persons from Stevenson Dining

Hall if they deemed a condition dangerous. There is no evidence in the record that Bon Appetit

could, or ever did, exclude persons from Stevenson Dining Hall because of a dangerous condition.

       The management agreement further reveals that Bon Appetit lacked any power or right to

admit or exclude certain persons from Stevenson Dining Hall. The management agreement states,

“Oberlin authorized representatives shall have access to all food service areas at all times.”

(Mgmt. Agree. at 273 (emphasis added).) And that, “Oberlin may make reasonable regulations

with regard to the use and occupancy of the Premises with which Bon Appetit will comply as

soon as possible after written notice.” (Id. (emphasis added).) Oberlin decided who was admitted

to Stevenson Dining Hall, not Bon Appetit.

       Bon Appetit could not even decide which of its own employees had access to Stevenson

Dining Hall without Oberlin’s input. Pursuant to the management agreement, Oberlin participated

in the hiring of Bon Appetit’s management and administrative office employees. (Id. at 276.)

       To combat Bon Appetit’s lack of control over admittance and exclusion, Ma contends that

the Ohio Supreme Court’s decision in Fryberger stands for the proposition that the right to admit

or exclude persons from the premises is just one factor in determining whether an occupier had

sufficient control. (Opp’n at 786). However, Ma does not cite to any Ohio case law that interprets

Fryberger this way. Contrarily, Ohio courts, and the Sixth Circuit, consistently have construed

Fryberger as accepting that more than one person or entity can control premises, while reinforcing



                                               11
the proposition that control requires the power and the right to admit persons to or exclude persons

from the premises. Currier v. Penn-Ohio Logistics, 931 N.E.2d 129, 134-35 (Ohio Ct. App. 2010)

(discrediting any argument that the right to admit and exclude is not the sole test for control);

Monnin v. Fifth Third Bank of Miami Valley, N.A., 658 N.E.2d 1140, 1151 (Ohio Ct. App. 1995)

(“Fryberger announces no new rule on control different from that in other cases.”); Washburn,

720 F.3d at 352 (“The key to [the control] test is whether the lessor has the ability to admit or

exclude people from the premises because ‘such rights are attributes of ownership.’” (quoting

Cooper v. Roose, 85 N.E.2d 545, 549 (Ohio 1949))). Here, Bon Appetit did not share any power

or any right to admit persons to or exclude persons from Stevenson Dining Hall.

         Even if this Court accepted Ma’s interpretation of Fryberger, Bon Appetit displays no other

indicia of control over Stevenson Dining Hall. While Bon Appetit was physically present in

Stevenson Dining Hall to manage the food service program and the Oberlin food service

employees, its presence does not amount to possession and control over Stevenson Dining Hall.

Pursuant to the management agreement, Oberlin retained responsibility for the condition of the

Stevenson Dining Hall premises and the condition of the equipment therein. (Mgmt. Agree. at

277.) Moreover, Bon Appetit did not own anything in Stevenson Dining Hall. (Id.) All the

equipment, tables, chairs, wall partitions, et cetera belonged to Oberlin.3 (Id.)

         It is true that Bon Appetit was required to inspect the dining hall every day to ensure that

the dining hall was safe and sanitary. (Opp’n at 784; Mgmt. Agree. at 277.) However, Bon Appetit

was not responsible for completing any maintenance or repairs in the dining hall. (Mgmt. Agree.

at 277.) As discussed, if a Bon Appetit employee noticed something in need of repair, they were


3
  It is true that Bon Appetit possessed and occupied offices within Stevenson Dining Hall. (Opp’n at 786.) However,
the furniture and equipment within those offices belonged to Oberlin. (Mgmt. Agree. at 279.) Moreover, the incident
did not take place within Bon Appetit’s offices, and any possession or control of the offices does not mean Bon Appetit
possessed or controlled the cafeteria area of Stevenson Dining Hall.

                                                         12
instructed to notify the Oberlin maintenance staff for assistance. (Mgmt. Agree. at 277; Klancar

Dep. at 553–54.) Oberlin maintenance staff was responsible for remedying any issue. (Mgmt.

Agree. at 277.)

       Further, this case does not involve a lessee’s or lessor’s duty to protect business invitees.

To be sure, Bon Appetit did not lease Stevenson Dining Hall from Oberlin. In fact, the management

agreement specifically stated that the management contract was not a lease of any kind. (Mgmt.

Agree. at 273.) Specifically, the management agreement provided that, “[n]either this Agreement

nor Bon Appetit’s occupancy of the [p]remises [Stevenson Dining Hall] shall constitute a lease or

license of all or a portion of the [p]remises to Bon Appetit.” (Id.) Bon Appetit did not have control

over Stevenson Dining Hall as a lessee.

       Examining all the facts in the light most favorable to the nonmoving party, there is no

evidence to support a finding that Bon Appetit had the power and the right to admit persons to or

exclude persons from Stevenson Dining Hall. Thus, there is no evidence to support a finding that

Bon Appetit possessed the requisite level of control necessary to render it liable as a land occupier

to business invitees at Stevenson Dining Hall. As such, there is no landowner-invitee relationship

between Bon Appetit and Ma.

No General Affirmative Duty To Protect

       Absent a landowner-invitee relationship, there is no special and definite relationship

between Bon Appetit and Ma. Absent any special and definite relationship between Ma and Bon

Appetit, Bon Appetit does not owe Ma any affirmative duty to protect her from a partition wall

falling on her in a cafeteria. Thus, Ma’s negligence claim based on nonfeasance fails because there




                                                 13
is no special or definite relationship between her and Bon Appetit, and, as such, Bon Appetit did

not owe Ma any duty of protection from the falling wall partition.

         2. Ohio Workers’ Compensation Act

         Because the Court grants defendant’s motion for summary judgment on the basis that Bon

Appetit did not owe Ma any affirmative duty, the Court need not, and will not, address whether

Ma’s negligence claim is barred by Ohio’s Workers’ Compensation Act.

         3. Derivative Loss of Consortium Claim

         Under Ohio law, “loss of consortium claims are derivative actions which depend on the

existence of a primary cause of action.” Loomis v. Medtronic, Inc., No. 1:04CV0499, 2005 WL

1828763, at *6 (N.D. Ohio Aug. 1, 2005) (citing Gearing v. Nationwide Ins. Co., 665 N.E.2d 1115,

1120 (Ohio 1996)). Because this Court grants Bon Appetit’s motion for summary judgment on

Ma’s negligence claim, Shi’s derivative loss of consortium claim must also be decided as a matter

of law in Bon Appetit’s favor. As such, Shi’s loss of consortium claim fails.

   IV.      CONCLUSION

         For the reasons set forth herein, defendant’s motion for summary judgment is GRANTED.

This case is dismissed.

         IT IS SO ORDERED.

 Dated: November 28, 2018
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                14
